Citation Nr: 1219941	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from November 1955 to October 1957.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the RO in Houston, Texas.

Although the Veteran requested a Board hearing in his substantive appeal (VA Form 9), he specifically withdrew his request in a February 2008 letter, signed by him.  There are no other outstanding hearing requests of record.

In January 2010, and again in April 2011, the Board remanded this issue for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In addition to remanding this issue, in April 2011, the Board also denied service connection for a bilateral foot disorder, denied service connection for a bilateral shoulder disorder, and granted service connection for tinnitus, which were on appeal at that time.  The Board's decision with respect to those matters is final.  See 38 C.F.R. § 20.1100 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran's service treatment records were destroyed by fire and are unavailable for review.

3.  Service connection is in effect for hearing loss and tinnitus and acoustic trauma in service is therefore substantiated.

4.  The evidence for and against whether migraine headaches were chronic in service and/or were continuous since service separation is in relative equipoise.

5.  The evidence for and against whether migraine headaches are related to service is in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, migraine headaches were incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

As the Board is granting service connection for migraine headaches, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (CAVC) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the regulation in effect at the time the Veteran filed his claim, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. 
§ 3.159(a)(2).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Service Connection for Migraine Headaches

The Veteran contends that he incurred migraine headaches in service due to acoustic trauma related to his service in the artillery as a gunner.  He further contends that he experienced symptoms of headaches chronically in service and continuously after service.  In the alternative, he contends that his headaches are secondary to his service-connected tinnitus.  

The Board notes initially that the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC), but the NPRC indicated that the records had likely been destroyed by fire.  In these circumstances, when a veteran's service treatment are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

After a review of all of the evidence, the Board finds that the Veteran sustained acoustic trauma in the service.  Indeed, this has already been acknowledged by VA in the grant of service connection for hearing loss and tinnitus based on acoustic trauma sustained during the Veteran's service in the artillery.  The Board also finds that the evidence for and against whether symptoms of headaches were experienced chronically in service and were experienced continuously after service is in relative equipoise.  While there are no service treatment records in this case, this is apparently of no consequence to the resolution of this appeal as the Veteran has reported that he did not seek treatment for his headaches during service.  Nevertheless, the Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 469; Barr, 21 Vet. App. at 309.  In this case, the Veteran reported to a VA examiner in September 2010 that he began having headaches in 1957.  He described the frequency of headaches as one or two per month and the duration as 30 minutes.    

A review of the post-service clinical records reveals that the Veteran has frequently denied headaches when examined.  VA outpatient records begin in May 2004 and reflect that the Veteran denied headaches in a May 2002 primary care assessment, as well as assessments in March 2005, April 2005, August 2006, and November 2006.  Nevertheless, the Veteran filed his claim for service connection for migraine headaches in August 2004, prior to all but one of these evaluations.  Thus, the Board does not interpret his negative responses during evaluations as a general denial of any headaches, but as a report of his condition at the time of each evaluation.  In a March 2004 primary care follow-up, the Veteran reported that he had been experiencing headaches for two weeks.  Private reports in May 2004 also reflect complaint of headaches.  As noted above, the Veteran does not contend that he experiences constant headaches, but that his headaches are recurrent and have been so since service.  The post-service evidence is consistent with this assertion.

The Board notes that there is a current diagnosis of migraine headaches, and there is no dispute in the record as to the presence of a current disability.  The Veteran was afforded a VA examination in September 2010, and that examiner provided a diagnosis of migraine headaches without aura.  The Board further finds that the evidence for and against whether the Veteran's current migraine headaches are related to service is in relative equipoise.  In so finding, the Board notes that there are conflicting opinions of record on this point.  The September 2010 VA examiner, although recounting the Veteran's history of migraines in service and since service, did not provide a nexus opinion at the time of the examination; however, in an October 2010 addendum, upon review of the claims file, the same examiner provided an opinion that the Veteran's headaches were not related to service.  The basis for this opinion was that VA outpatient treatment records in March 2004, October 2005, August 2006, August 2007, and May 2008 reflected the Veteran's denial of headaches.  The examiner also noted that there were no service treatment records and concluded that "no evidence has been provided that supports the [V]eteran's claims that [his] headaches either [were] incurred in the service or were aggravated in the service."  The examiner further stated that "there are no records to suggest an ongoing symptom of headaches since the military service."  

In response to the Board's April 2011 remand, the Veteran was afforded a VA examination in June 2011 to address the question of secondary causation of headaches, as related to tinnitus.  The examiner initially offered a positive nexus opinion, although the opinion did not address secondary causation.  The examiner noted that Veteran's service as a gunner.  The examiner opined that migraine headaches were at least as likely as not caused by exposure to trauma induced by sound.  The examiner reasoned that migraine headaches can be unmasked due to stress and certain lighting, and sound effects can induce migraine attacks.  

The Appeals Management Center apparently returned the June 2011 opinion to the examiner for clarification.  In a June 2011 addendum, the examiner noted that the prior opinion was based on "subjective" information.  The examiner found that headaches were less likely than not caused by or related to service and were less likely related to subjective tinnitus.  The rationale was that there was no evidence in the claims file of the condition in service and no additional evidence of cause and effect found related to subjective tinnitus.  

It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 38 U.S.C. § 7104(d)(1).

In analyzing the conflicting opinions in this case, the Board notes that only the June 2011 addendum addresses secondary causation in any way.  The initial June 2011 opinion, although it discussed tinnitus, actually related the Veteran's headaches to the same acoustic trauma in service that caused the Veteran's tinnitus.  Thus, this is an opinion of direct incurrence rather than secondary incurrence.  While the June 2011 examiner ultimately provided a different opinion, the Board notes that the basis for the change in opinion does not undercut the reasoning for the original opinion.  In fact, the June 2011 addendum appears to reflect a belief on the part of the examiner that there must be documentation of treatment for headaches in service and continuously after service.  The examiner's rational that there is no evidence in the claims file of the condition in service is manifestly false.  As discussed above, the Veteran's account is competent evidence, and the June 2011 examiner did not identify any reason to doubt the credibility of the Veteran's account.  Thus, the June 2011 addendum opinion is based on an inaccurate factual premise that there is "no evidence" of the condition in service.  

Also problematic is the October 2010 addendum opinion provided by the September 2011 VA examiner.  In essence, the examiner based the negative opinion on the Veteran's denial of symptoms during evaluations from 2004 through 2008, as well as on the lack of supportive service treatment records.  As noted above, the lack of service treatment records is due to circumstances beyond the Veteran's control.  Moreover, as discussed above, the Veteran's denial of symptoms on specific outpatient records since 2004 is consistent with his report that his headaches are intermittent and not constant.  The examiner did not discuss this information or the fact that the Veteran filed a service connection claim for headaches in August 2004, indicating that he had symptoms at that time.  In addition, as with the June 2011 addendum, the negative opinion in the October 2010 addendum is explicitly based on the examiner's conclusion that there is "no evidence" of headaches in service.  As with the June 2011 addendum opinion, the Board finds that the October 2010 addendum opinion is based on an inaccurate factual premise.  

Of the medical opinions of record, the initial June 2011 examiner's opinion that migraine headaches were at least as likely as not caused by exposure to trauma induced by sound is the only opinion that gives consideration to the Veteran's reports regarding onset of symptoms.  As the Board finds no basis to discount the credibility of the Veteran's account, the Board finds that the evidence for and against a nexus between current migraine headaches and noise exposure in service is in relative equipoise.  As such, all reasonable doubt must be resolved in the Veteran's favor; and the Board concludes that service connection for migraine headaches in warranted.  


ORDER

Service connection for migraine headaches is granted.



____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


